DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response to the Applicants' communication filed on November 22, 2021.  Claims 1-20 are still pending.

Drawings
3.	The drawings submitted on November 22, 2021.  These drawings are reviewed and accepted by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11182965 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because, as table below, the claims of the Present Application recite the same steps as the claims of the Patent Application, but they apply to different users (first user or second user), the difference being obvious to one of ordinary skill in the art before the effective filing date of the invention.

Present Application 17456131

U.S. Patent No 11,182,965

1. A method comprising:

1. A method comprising:

presenting, by a processing system, an extended reality environment to a first user, wherein the extended reality environment combines elements of a real world environment surrounding the first user with elements of a virtual world;

presenting, by a processing system, an extended reality environment to a first user, wherein the extended reality environment combines elements of a real world environment surrounding the first user with elements of a virtual world;

receiving, by the processing system, a request from the first user to associate a marker with the first user in the extended reality environment, wherein the marker indicates information about the first user, wherein the information about the first user includes a connectivity status of the first user, wherein the connectivity status comprises at least one of: a current network connection speed of a network connection of the first user, an application currently logged into by the first user, or a service currently logged into by the first user; and

receiving, by the processing system, a request from the first user to associate a marker with a second user in the extended reality environment, wherein the marker indicates information about the second user, wherein the information about the second user includes a connectivity status of the second user, wherein the connectivity status comprises at least one of: a current network connection speed of a network connection of the second user, an application currently logged into by the second user or a service currently logged into by the second user; and


The differences between claim 1 of the Present Applicant and claim 1 of the Patent Application are:  
(1) receiving, by the processing system, a request from the first user to associate a marker with the first user in the extended reality environment, wherein the marker indicates information about the first user versus receiving, by the processing system, a request from the first user to associate a marker with a second user in the extended reality environment, wherein the marker indicates information about the second user; and 
(2) wherein the marker indicates the connectivity status of the first user to a second user in a manner that is visible to, audible to, or tactilely felt by the second user but is not visible to, audible to, or tactilely felt by other users of the extended reality environment who are interacting with the first user versus wherein the marker indicates the connectivity status of the second user to the first user in a manner that is visible to, audible to, or tactilely felt by the first user but is not visible to, audible to, or tactilely felt by other users of the extended reality environment who are interacting with the second user.
With respect to (1), if a user can request a marker to be associated with another user, it would be obvious for the user to request the marker to be associated with himself/herself.  
With respect to (2), if the marker is visible to the first user but not visible to other users interacting with the second user, it would be obvious for the marker to be visible to the second user but not visible to other users interacting with the first user.  Therefore, claim 1 of the Present Application and claim 1 of the Patent are obvious variants of each other.

Claims 13 and 20 of the Present Application are each obvious variants over claim 13 and 14 of the Patent for reasons similar to those set forth above with respect to claim 1 of the Application and claim 1 of the Patent.

Claims 2-4, 6-10, 12of the Present Application each further limit claim 1 of the Application according to the same features with which claims 2-4, 6-10, 12 of the Patent each further limit claims 1 of the Patent.  Therefore, claims 2-4, 6-10, 12  of the Present Application and claims 2-4, 6-10, 12 of the Patent are each, respectively, obvious variants.
Claims 14 and 16-19 of the Present Application each further limit claim 13 of the Application according to the same features with which claims 15 and 17-20 of the Patent each further limit claims 13 of the Patent.  Therefore, claims 14 and 16-19 of the Present Application and claims 15 and 17- 20 of the Patent are each, respectively, obvious variants.

Allowable Subject Matter
6.	Claims 1-20, would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting set forth in this Office action.
 	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13 and 20. the closest prior arts that the Examiner found are Mao et al. (US 20160093108 A1), KUNIEDA et al. (US 20180140947 A1) and CLEMENT et al. (US 20180107839A1) have been make of record as teaching: presenting, by a processing system, an extended reality environment to a first user, wherein the extended reality environment combines elements of a real world environment surrounding the first user with elements of a virtual world (Mao, par. [0019]);
receiving, by the processing system, a request from the first user to associate a marker with the first user in the extended reality environment, wherein the marker indicates information about the first user (Mao, see par. [0133]), wherein the information about the first user includes a connectivity status of the first user, wherein the connectivity status comprises at least one of: a current network connection speed of a network connection of the first user, an application currently logged into by the first user, or a service currently logged into by the first user (KUNIEDA, see pars. [0050]); and
modifying, by the processing system, the extended reality environment to incorporate the marker (CLEMENT, par. [0096]))
However, the limitation “modifying, by the processing system, the extended reality environment to incorporate the marker, wherein the marker indicates the connectivity status of the first user to a second user in a manner that is visible to, audible to, or tactilely felt by the second user but is not visible to, audible to, or tactilely felt by other users of the extended reality environment who are interacting with the first user.” taken as a whole, render the claims patentably distinct over the prior art.
Claims 2-12, 14-19 are allowable because they are depended on either independent claims 1, 13 or 20.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIM THANH T TRAN/Examiner, Art Unit 2616
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616